DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claim 1 and the addition of claim 9-11.
Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
With respect to claim 1, the Applicant has argued Hopkins does not disclose the outlined regions and orientations thereof with respect to the reflective film.
The Examiner does not agree. Please see the following annotated fig.6 of the Hopkins reference which includes labeling of two first regions (R1(1), R1(2)), a second region (R2) and the three directions (D1/2/3) that matches the outlined claim limitations:

    PNG
    media_image1.png
    394
    549
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 (and claim 11 via dependency) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 states the protruding part “protrudes into the reflecting film in the first direction”. The originally filed specification shows the protruding portion of the substrate (fig.2 #12a) extends behind a portion of each of the two parts of the reflecting film (fig.4). The protrusion extends in the 2nd direction. The originally filed specification does not clearly disclose the protruding portion of the substrate to “protrude into the reflecting film in the first direction” where “protrude” is defined by Merriam-Webster’s dictionary as: “to jut out from the surrounding surface or context”. Therefore, there is not evidence that the Applicant was in clear possession of the claimed invention at the time of filing the instant application.
For purposes of examination, the Examiner will consider the protruding portion of the substrate to be at least partially covered by the reflecting film as is understood to be supported by the original specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and all claims dependent therefrom, 2-11) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 8 defines the presence of “two first regions”. Line 10 then states “the reflecting film covers the first region”. It is unclear whether the reflecting film covers 1 of the first regions or both of the first regions which makes the meets and bounds of the claim unclear.
For purposes of examination, the limitation will be understood to be referring to covering both first regions.

Regarding claim 1, this claim requires “a first direction” and “a third direction”. When using ordinal designations, it is necessary to start with an initial ordinal designation such as "first" and introduce further elements in numerical order from that point. Failure to adhere to such an ordering creates the implication of additional elements without strictly indicating the presence thereof. Due to this implication, it is unclear whether or not the claim actually requires the presence of the implied features. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, this claim will be interpreted as requiring no elements other than those explicitly stated.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 9 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Hopkins et al. (US 5625617).
	With respect to claim 1, Hopkins discloses a quantum cascade laser (note that the preamble is not found to be limiting, see MPEP 2111.02) comprising: a laser structure (fig.5/6, figure 6 understood to be the top down view of fig.5 after the coatings have been applied, col.4 lines 45-48, col.6 lines 11-29, col.6 lines 58-67; see also fig.9) having an output face for emitting laser light in a first direction (fig.5/6 end applied with coatings #64/65, light emitted in/out as shown in fig.5 or up/down as shown in fig.6); and a reflecting film provided on the output face (fig.6 #65, col.4 lines 59-62), wherein the laser structure includes a core layer (fig.5 #52), the output face includes an end face of the core layer (fig.5/6 core #52 extends to output face), the end face includes two first regions (fig.6 left/right portions under the left/right portions #65) and a second region (fig.6 central portion lacking cover by #65) that differs from the first two regions, and the reflecting film covers the first region and does not cover the second region (fig.6 region 1 is area covered by #65, region 2 is the area not covered by #65), and the second region is disposed between the two first regions in a third direction (fig.6 defined second region is sandwiched by the two first regions in the left/right direction; please see annotated fig.6 below).

    PNG
    media_image1.png
    394
    549
    media_image1.png
    Greyscale
  
With respect to claim 8, Hopkins teaches a thickness of the reflecting film is 50 nm or more (40+70=110nm, col.5 lines 13-18, col.5 lines 31-35).
With respect to claim 9, Hopkins discloses the laser structure includes a substrate (col.8 lines 46-51).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins in view of Sugimoto et al. (US 7796663).
With respect to claim 2, Hopkins teaches the device outlined above, including the laser structure includes a waveguide including the core layer (fig.5 waveguide formed of lower n clad #51, active #52, upper p clad #54 with ridge, col.6 lines 11-18), the waveguide extends in the first direction (fig.5/6 guide extends in/out in fig.5 and up/down in fig.6) and projects in a second direction intersecting the first direction (up/down in fig.5, in/out in fig.6), the reflecting film has a slit provided on the second region (fig.6 opening in #65), and the slit extends in the second direction (fig.6 opening extends up/down in fig.6).  Hopkins does not teach the laser waveguide is designed as a mesa including the core layer. Sugimoto teaches a similarly coated laser facet with a slit (fig.14a) and further teaches the laser waveguide is formed as a mesa including the core (fig.14c, #3 is the core). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the laser waveguide structure of Hopkins to a mesa waveguide design similar to that of Sugimoto in order to enable both electrical contacts to be on a single side of the device and/or to enable use of substrates which may be insulating.
With respect to claim 3, Hopkins, as modified, teaches the slit has a width narrower than a width of the mesa waveguide (fig.6 opening in #65 is more narrow than the width of the ridge #61 or the entire mesa waveguide as modified by Sugimoto).  
With respect to claim 4, Hopkins teaches the slit has a length greater than a diameter of a spot size of the laser light in the output face in the second direction (fig.6 second direction defined as up/down, top down view in fig.6 shows the slit extending the full height of the laser in the second direction and therefore the slit necessarily exceeds the spot diameter in the second direction).  
With respect to claim 6, Hopkins, as modified, further teaches the width of the ridge to be between 2-5um (1-6um, col.6 lines 19-20). In the rejection of claim 2 above, Hopkins and Sugimoto did not specify the ridge and mesa waveguide were one unit. Sugimoto further teaches forming the mesa waveguide (with core) and ridge as one piece (fig.3 compared to fig.14c where ridge is a separate piece of the mesa).  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the ridge/mesa waveguide structure of Hopkins as modified above to form the ridge and mesa waveguide as one piece as demonstrated by Hopkins as a means of controlling the shape/profile of the output light. Note the final product would maintain the ridge width of Hopkins.
With respect to claim 7, Hopkins teaches the reflecting film is provided on the output face via a passivation film provided on the output face in the slit (fig.6 #64, col.5 lines 1-13).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins and Sugimoto in view of Peale (US 6370219).
With respect to claim 5, Hopkins, as modified, teaches the device outlined above, including the width of the slit to be less than λ/2. Hopkins does not specify an emission wavelength such that the width of the slit is 1 um to 5 um.  Peale teaches a similarly coated laser device with a slit in the coating (fig.1 #24.1) and additionally teaches that such designs are useable with quantum cascade lasers having emission wavelengths of 3-17um (col.4 lines 7-17; λ/2= 1.5-8.5um). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the laser active region and slit width of Hopkins to be quantum cascade, as demonstrated by Peale, and 1-5um, respectively, in order to make use of a longer wavelength range for applications such as sensing while maintaining the desired λ/2 width requirement of Hopkins.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins in view of Hashimoto (US 2018/0166859).
With respect to claim 10, Hopkins teaches the device outlined above, but does not teach the substrate includes a protruding part that protrudes into the reflecting film in the first direction.  Hashimoto teaches a related laser device (fig.3) that includes a substrate layer (fig.3 #17) that includes a protruding portion (fig.3 #17h) and which protrudes behind a reflecting film (fig.1 #15). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a substrate protrusion portion with associated mesa in the device of Hopkins as taught by Hashimoto in order to funnel the current from the top and bottom contacts to a narrow area for improved efficiency as well as to control the guiding of the produced light based on the refractive index differences amongst the materials.
Note that the combination would maintain the slit of Hopkins reflecting film in the center, the reflecting film thereby overlapping at the edges with the substrate protrusion, in order to preserve the effects of the device of Hopkins (abstract).
With respect to claim 11, Hopkins, as modified by Hashimoto, teaches the laser structure includes a mesa waveguide including the core layer, and the mesa waveguide is provided on the protruding part (note Hopkins teaches a waveguide of: fig.5 waveguide formed of lower n clad #51, active #52, upper p clad #54 with ridge, col.6 lines 11-18).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the PTO-892 form included herewith which includes a number of related art documents.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828